DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a contact target in claims 2 and 15 (identified by the Specification as feeding unit 40).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 20 recite the limitation "the contact target."  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018-184253 (“JP ‘253”). 
	Regarding claim 7, JP ‘253 disclosed a liquid ejection apparatus medium transport device that transports a medium along a transport path, comprising: 
 	a mounting portion (80) that includes a mounting surface (82) on which the medium is mounted; 
 	a feeding unit that includes a feeding roller (49) feeding the medium mounted on the mounting surface to a downstream in a transport direction and is configured to be disposed at (i) a contact position (Figure 4) at which the feeding roller contacts the mounting surface and (ii) a retracted position (Figure 3) at which the feeding roller is separated from the mounting surface and contact between the medium mounted on the mounting surface and the feeding roller is disabled; 
 	a restriction member (47) that, when a width direction of the medium mounted on the mounting surface is a medium width direction, the width direction intersecting the transport direction, (i) rotates between a restriction position (Figure 3) and a release position (Figure 4) around a rotation axis (X47) that extends in the medium width direction and (ii) is disposed downstream of the mounting portion in the transport direction (see at least Figure 3); and 
 	a transport guide (53) positioned on a side opposite to the feeding unit with the transport path interposed therebetween (see at least Figure 3), 
 	wherein the release position is a position where a tip end of the restriction member is disposed downstream in the transport direction, as compared with a case where the restriction member is positioned at the restriction position (compare Figures 3 and 4), 
 	when the restriction member is positioned at the restriction position, the restriction member maintains a state in which the feeding unit is positioned at the retracted position, and restricts a movement of the medium mounted on the mounting surface to the downstream in the transport direction (see Figure 3), and 
 	when the restriction member is positioned at the release position, the restriction member allows displacement of the feeding unit to the contact position and allows a movement of the medium mounted on the mounting surface to the downstream in the transport direction (see Figure 4), and 
 	the contact target is provided with a restricting protrusion (49B) with which the tip end of the restriction member comes into contact from an upstream in the transport direction when the restriction member is positioned at the restriction position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 9, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘253 in view of Choeng et al. US 6,199,855 (“Choeng”). 
 	Regarding claim 1, JP ‘253 disclosed a medium transport device that transports a medium along a transport path, comprising: 
 	a mounting portion (80) that includes a mounting surface (82) on which the medium is mounted; 
 	a feeding unit that includes a feeding roller (49) feeding the medium mounted on the mounting surface to a downstream in a transport direction and is configured to be disposed at (i) a contact position (Figure 4) at which the feeding roller contacts the mounting surface and (ii) a retracted position (Figure 3) at which the feeding roller is separated from the mounting surface and contact between the medium mounted on the mounting surface and the feeding roller is disabled; 
 	a restriction member (47) that, when a width direction of the medium mounted on the mounting surface is a medium width direction, the width direction intersecting the transport direction, (i) rotates between a restriction position (Figure 3) and a release position (Figure 4) around a rotation axis (X47) that extends in the medium width direction and (ii) is disposed downstream of the mounting portion in the transport direction (see at least Figure 3); and 
 	a transport guide (53) positioned on a side opposite to the feeding unit with the transport path interposed therebetween (see at least Figure 3), 
 	wherein the release position is a position where a tip end of the restriction member is disposed downstream in the transport direction, as compared with a case where the restriction member is positioned at the restriction position (compare Figures 3 and 4), 
 	when the restriction member is positioned at the restriction position, the restriction member maintains a state in which the feeding unit is positioned at the retracted position, and restricts a movement of the medium mounted on the mounting surface to the downstream in the transport direction (see Figure 3), and 
 	when the restriction member is positioned at the release position, the restriction member allows displacement of the feeding unit to the contact position and allows a movement of the medium mounted on the mounting surface to the downstream in the transport direction (see Figure 4).
 	JP ‘253 does not teach a tip end placement as claimed.  Choeng teaches a restriction member (46) that is positioned at the restriction position, the tip end of the restriction member is positioned between a mounting portion and a position of a rotation axis in a transport direction in a transport path (see Figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a curved restriction member taught by Choeng within JP 253 such that when positioned at the restriction position, the tip end of the restriction member is positioned between the mounting portion and the position of the rotation axis in a transport direction in the transport path.  The shape would ensure that sheets with curled ends would be stopped. 
 	Regarding claim 2, JP ‘253 disclosed the rotation axis is positioned on a side opposite to the transport path with the transport guide interposed therebetween the two, and a contact target is the feeding unit (see at least Figure 3).  
	Regarding claim 5, JP ‘253 disclosed the feeding unit is provided with a restricting protrusion (49B) with which the tip end of the restriction member comes into contact from an upstream in the transport direction when the restriction member is positioned at the restriction position.  
	Regarding claim 9, JP ‘235 further disclosed the transport guide is provided with an insertion hole (53H) through which the restriction member passes.  JP ‘235 does not teach to the amount as claimed.
	Hsu teaches the release position is a position of the restriction member where a part of the restriction member is disposed in the transport path (Figure 4D).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the restricting member in this manner to provide additional separation force when separating a sheet.  
	Regarding claim 12, JP ‘253 disclosed a restricting rotation shaft (at X47) that extends in the medium width direction and is coupled to the restriction member in a state of being integrally rotatable, wherein the restriction member has a plate shape that extends in one direction (Figure 3), a base end of the restriction member is coupled to the restricting rotation shaft (Figure 3), and a coupling part (including 47T) between the restriction member and the restricting rotation shaft is positioned closer to the mounting portion side than the restricting rotation shaft in the medium width direction in the transport path when the restriction member is positioned at the restriction position.  
	Regarding claim 15, JP ‘253 disclosed when the restriction member is positioned at the restriction position, the tip end (47A) of the restriction member is brought into contact with a contact target that is one of the feeding unit and the transport guide, and when the restriction member is positioned at the release position, contact between the tip end of the restriction member and the contact target is released (compare Figures 3 and 4).  
 	Regarding claim 16, JP ‘253 disclosed an image reading apparatus comprising: the medium transport device according to claim 1 as mentioned above, and a reading portion that reads an image of the medium transported by the medium transport device (see Figure 1).  

Claim(s) 6, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘253 in view of Hsu US 8,042,800 (“Hsu”).
 	JP ‘253 disclosed a liquid ejection apparatus medium transport device that transports a medium along a transport path, comprising: 
 	a mounting portion (80) that includes a mounting surface (82) on which the medium is mounted; 
 	a feeding unit that includes a feeding roller (49) feeding the medium mounted on the mounting surface to a downstream in a transport direction and is configured to be disposed at (i) a contact position (Figure 4) at which the feeding roller contacts the mounting surface and (ii) a retracted position (Figure 3) at which the feeding roller is separated from the mounting surface and contact between the medium mounted on the mounting surface and the feeding roller is disabled; 
 	a restriction member (47) that, when a width direction of the medium mounted on the mounting surface is a medium width direction, the width direction intersecting the transport direction, (i) rotates between a restriction position (Figure 3) and a release position (Figure 4) around a rotation axis (X47) that extends in the medium width direction and (ii) is disposed downstream of the mounting portion in the transport direction (see at least Figure 3); and 
 	a transport guide (53) positioned on a side opposite to the feeding unit with the transport path interposed therebetween (see at least Figure 3), 
 	wherein the release position is a position where a tip end of the restriction member is disposed downstream in the transport direction, as compared with a case where the restriction member is positioned at the restriction position (compare Figures 3 and 4), 
 	when the restriction member is positioned at the restriction position, the restriction member maintains a state in which the feeding unit is positioned at the retracted position, and restricts a movement of the medium mounted on the mounting surface to the downstream in the transport direction (see Figure 3), and 
 	when the restriction member is positioned at the release position, the restriction member allows displacement of the feeding unit to the contact position and allows a movement of the medium mounted on the mounting surface to the downstream in the transport direction (see Figure 4).
 	JP ‘235 further disclosed the rotation axis is positioned on a side opposite to the transport path with the transport guide interposed therebetween the two, the contact target is the feeding unit as mentioned above, and the transport guide is provided with an insertion hole (53H) through which the restriction member passes.
 	JP ‘253 did not teach a restricting recess as claimed.  Hsu teaches a contact target provided with a restricting recess (4021) in which a tip end (4044) of a restriction member (404) is accommodated when the restriction member is positioned at a restriction position (Figure 4A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the restricting recess arrangement taught by Hsu within JP ‘253 to ensure the restriction member would maintain the proper position against any external forces.
 	Hsu teaches the release position is a position of the restriction member where a part of the restriction member is disposed in the transport path (Figure 4D).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the restricting member in this manner to provide additional separation force when separating a sheet.  
Hsu further teaches a power source that drives a feeding unit to be displaced; and a transport controller that controls displacement of the feeding unit and rotation of the restriction member, wherein when the transport controller causes the restriction member to rotate from the restriction position (Figure 4A) to the release position (Figure 4D), the transport controller causes the feeding unit to be displaced in a direction (Figure 4B) opposite to the contact position from the retracted position by driving the power source, causes rotation of the restriction member from the restriction position to the release position to start in this state, and then causes the feeding unit to be displaced toward the contact position (Figures 4C and 4D).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the controller in this manner within JP ‘235 to free the tip end from the recess before moving the feeding unit to the contact position.

Claim(s) 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘235 in view of Choeng as applied to claim 2 above, and further in view of Hsu.  JP ’235 in view of Choeng taught the limitations of claim 2 as listed above but did not teach the restricting recess as claimed.  Hsu teaches a contact target provided with a restricting recess (4021) in which a tip end (4044) of a restriction member (404) is accommodated when the restriction member is positioned at a restriction position (Figure 4A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the restricting recess arrangement taught by Hsu to ensure the restriction member would maintain the proper position against any external forces.
Hsu further teaches a power source that drives a feeding unit to be displaced; and a transport controller that controls displacement of the feeding unit and rotation of the restriction member, wherein when the transport controller causes the restriction member to rotate from the restriction position (Figure 4A) to the release position (Figure 4D), the transport controller causes the feeding unit to be displaced in a direction (Figure 4B) opposite to the contact position from the retracted position by driving the power source, causes rotation of the restriction member from the restriction position to the release position to start in this state, and then causes the feeding unit to be displaced toward the contact position (Figures 4C and 4D).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the controller in this manner within JP ‘235 to free the tip end from the recess before moving the feeding unit to the contact position.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘253 in view of Choeng as applied to claim 2 above, and further in view of Miyoshi US 4,822,023 (“Miyoshi”).  JP ‘253 taught the limitations of claim 2 as listed above but did not teach the claimed angle.  Miyoshi teaches a feeding unit has a unit section surface facing the transport path, and in a cross-section obtained by cutting a restriction member (22, 31) and the feeding unit in a direction orthogonal to the medium width direction, an angle formed between a surface of the unit section surface downstream of a contact part with the tip end of the restriction member in the transport direction and a straight line coupling the rotation axis and the tip end of the restriction member is less than "90°" when a state in which the restriction member is positioned at a restriction position and the feeding unit is positioned at the retracted position is maintained (see Figures 2 and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teaches of Miyoshi to situate the feeding components and feeding path such that the same angle would occur.  Situating the components in this manner is one of several known arrangements that bear predictable results. 

Allowable Subject Matter
Claims 11, 13, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653